Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 1 of 12 PageID #: 2426



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                  )
                                             )
        Plaintiff,                           )
                                             )
               v.                            )
                                             )
  DEREK ATWATER,                             ) NO. 1:17-cr-0222-JMS-TAB-06
       a/k/a Shorty,                         )
  JAMES O. BEASLEY,                          )                           -11
       a/k/a Jake,                           )
  RICHARD BERNARD GRUNDY, III,               )                           -12
       a/k/a White Boy,                      )
  GILBERTO VIZCARRA-MILLAN,                  )                           -13
       a/k/a G,                              )
  EZELL NEVILLE,                             )                           -15
       a/k/a Bo,                             )
  UNDRAE MOSEBY,                             )                           -17
       a/k/a Soundrae Evans,                 )
  MARK T. WILLIAMS,                          )                           -18
       a/k/a Savage,                         )
                                             )
        Defendants,                          )


        GOVERNMENT=S MOTION TO EMPANEL AN ANONYMOUS JURY

        The United States of America, by counsel, Josh J. Minkler, United States

  Attorney for the Southern District of Indiana, through Bradley A. Blackington,

  Assistant United States Attorney, respectfully moves this Court to empanel an

  anonymous jury to hear the case against the above-captioned defendants.

                               Statement of Facts




                                         1
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 2 of 12 PageID #: 2427



        The defendants are charged with conspiring to distribute controlled

  substances and related offenses. The Superseding Indictment in this case

  alleges that the defendants participated in an extensive conspiracy to distribute

  methamphetamine, heroin, cocaine, and marijuana from August 2016 until

  their arrest on November 17, 2017. The conspiracy involved the acquisition of

  controlled substances in Arizona, the transportation of these controlled

  substances from Arizona to Indianapolis, the storage of these controlled

  substances in various locations in Indianapolis, and the distribution of these

  controlled substances in the streets of Indianapolis. Specific overt acts alleged

  that all of the defendants, except for James Beasley, possessed firearms and/or

  ammunition in furtherance of their drug trafficking activity. Investigators

  seized approximately thirty firearms and large quantities of ammunition during

  their investigation. In addition, the Superseding Indictment alleges that the

  leader of this conspiracy, Richard Grundy, III, used social media to threaten to

  kill people who cooperated with the federal government in criminal

  investigations.

                                         Argument

        To protect the safety of the jurors and the integrity of the judicial

  process, the government requests the Court to not disclose to the parties or the

  public the names, home addresses, or places of employment of prospective and

  empaneled jurors. Further, the government requests that from the time each

  juror survives any challenges for cause and peremptory challenges until the

                                           2
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 3 of 12 PageID #: 2428



  end of the trial, the jurors be directed to enter and exit the building through

  the rear entrance of the courthouse. Such alternate access will lessen the jury

  members’ exposure to members of the public and the press. The only

  information that should be divulged regarding home addresses should be a

  reference to the general area of a juror=s residence. For example, a juror from

  the Indianapolis suburbs would be instructed to respond to questions about

  his residence or her residence as, Anorth suburbs, west suburbs, etc.@ Likewise,

  a juror who resides in Indianapolis would only reveal the general neighborhood

  where he or she lives, for example, ALawrence, Butler-Tarkington, or Pike

  Township.@ Similarly, jurors should be instructed not to identify their specific

  places of work, and should refer only to their general field of employment. For

  example, a juror who works as a teacher for Broad Ripple Magnet High School

  would be instructed to respond that they work as a teacher for the Indianapolis

  Public School district. In this manner, attorneys and defendants will have

  enough information to determine if a particular juror is suitable to serve,

  without revealing the juror=s exact residence or place of employment.

        The use of anonymous juries is constitutional and a matter properly

  committed to the discretion of the district court. United States v. Crockett, 979

  F.2d 1204, 1215 (7th Cir. 1992). Empaneling an anonymous jury remains an

  extreme measure that becomes warranted only where strong reason exists to

  believe that the jury needs protection. United States v. Benabe, 654 F.3d 753

  (7th Cir. 2011); United States v. Mansoori, 304 F.3d 635, 650 (7th Cir. 2002)

                                          3
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 4 of 12 PageID #: 2429



  (citing Crockett, 979 F.2d at 1215). As the Seventh Circuit has indicated, “[a]n

  anonymous jury raises the specter that the defendant is a dangerous person

  from whom the juror must be protected, thereby implicating the defendant=s

  constitutional right to a presumption of innocence.” Mansoori, 304 F.3d at 650

  (external citations omitted). In addition, juror anonymity may deprive the

  defendants of information that might help them to make appropriate

  peremptory challenges during jury selection. Id.

        Despite the Seventh Circuit’s position that district court judges should

  remain “highly circumspect” in ordering the empanelment of anonymous juries,

  the Seventh Circuit has never held that it remains presumptively inappropriate

  to empanel an anonymous jury. United States v. Morales, 655 F.3d 608, 620.

  Instead, where the district court concludes that the circumstances “strongly

  suggest” that the jury needs protection and that reasonable precautions

  (including preliminary comments to the venire and final instructions) can

  mitigate any prejudice to the defendants, the Seventh Circuit has sanctioned

  the empanelment of an anonymous jury. Id. at 620-21.

        In deciding whether to empanel an anonymous jury, the Court must

  weigh the defendant=s interests in preserving the presumption of innocence and

  conducting a useful voir dire against the jurors’ interest in remaining free from

  real or threatened violence and the public=s interest in having the jury render a

  fair and impartial verdict. Mansoori, 304 F.3d at 650; see also United States v.

  Quinones, 511 F.3d 289, 295 (2d. Cir. 2007). In weighing these interests, a

                                          4
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 5 of 12 PageID #: 2430



  district court must consider the following factors: Athe defendant's

  involvement in organized crime; his participation in a group with the capacity

  to harm jurors; whether he previously has attempted to interfere with the

  judicial process; the severity of the punishment that the defendant would face

  if convicted; and whether publicity regarding the case presents the prospect

  that the jurors' names could become public and expose them to intimidation or

  harassment.@ Mansoori, 304 F.3d at 650-51.

        All five Mansoori factors support the government’s request for an

  anonymous jury in this case. First, all of the defendants participated in

  organized criminal activity. The Superseding Indictment demonstrates that

  the defendants were part of an organized group whose purpose was criminal

  activity, specifically drug trafficking. (Dkt. 280.) The organization included a

  source of supply in Arizona, drug couriers who traveled from Arizona to

  Indianapolis, leadership figures in Indianapolis, and mid-level distributors.

  (Id. at 3-5.) This continuity of a criminal enterprise with differentiated roles

  among the participants provides the members of the charged conspiracy with

  the necessary structure to satisfy the goals of the enterprise and to prevent the

  detection of its criminal activities.

        Second, the members of the charged conspiracy have the capacity to

  harm jurors. Several individuals who participated in crimes with these

  defendants remain unindicted. These unindicted co-conspirators have the

  capacity to harm jurors. During a recorded conversation from his place of

                                           5
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 6 of 12 PageID #: 2431



  incarceration, James Beasley attempted to recruit another individual to attend

  the trial during the testimony of someone whom Beasley expects to testify. 1

  Beasley made it clear that he feared that this individual’s purported testimony

  would convict him and that he wanted the party to his recorded conversation to

  attend the trial to attempt to intimidate the witness. As individuals attend the

  trial to intimidate witnesses, they may also intimidate jurors. Consistent with

  the threat of violence, many of the charged defendants have criminal histories

  that include convictions for crimes of violence and resisting law enforcement.

  Derek Atwater has two convictions for Armed Robbery in 2009, along with

  numerous other arrests for crimes of violence. James Beasley has nine prior

  convictions for resisting law enforcement, along with several convictions for

  firearms offenses. Richard Grundy, III has three convictions for resisting law

  enforcement and one conviction for obstruction of justice, along with numerous

  other arrests for crimes of violence including murder. Gilberto Vizcarra-Millan

  and Mark Williams were involved in a high-speed chase that led to their

  apprehension during the investigation leading to the indictment in this case.

  Vizcarra-Millan also has previously been arrested for crimes of violence, a

  firearms violation, and failure to appear in court. Ezell Neville has three

  previous convictions for resisting law enforcement, three previous convictions

  for firearms violations, one conviction for aggravated battery, and numerous


  1 The government will submit a recording of this telephone conversation to the Court upon

  request. The government intends to use this telephone conversation in the prosecution of its
  case-in-chief.
                                                6
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 7 of 12 PageID #: 2432



  other arrests for crimes of violence including murder. Undrae Moseby has

  three prior convictions for resisting law enforcement, four convictions for

  firearms violations, and arrests for other crimes of violence. Mark Williams

  has convictions for resisting law enforcement, robbery, burglary, battery

  resulting in serious bodily injury, and battery resulting in bodily injury.

        Third, some of the charged defendants have already attempted to

  interfere with the judicial process. This Court has witnessed numerous

  individuals appear in court for pretrial conferences and change of plea hearings

  and either hesitate or decline to enter guilty pleas because of their fear that

  Richard Grundy would cause them harm. Grundy’s efforts to intimidate his

  co-defendants and prevent them from even entering guilty pleas constitutes a

  direct effort to interfere with the judicial process. Moreover, as noted above,

  James Beasley has attempted to recruit another individual to come into court

  and intimidate an individual who Beasley believes will testify against him.

  Finally, as the Superseding Indictment alleges, Grundy has used social media

  to threaten to kill people who cooperate with the federal government. (Id. at

  10.) By attempting to intimidate witnesses and their co-defendants, the

  defendants in this case have engaged in repeated conduct designed to interfere

  with the judicial process.

        Fourth, the severity of the punishment that the defendants face adds to

  the potential threat to the jury. If convicted at trial on Count One of the

  Superseding Indictment, all of the defendants face mandatory sentences of ten

                                           7
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 8 of 12 PageID #: 2433



  years of imprisonment. As outlined during accept/reject hearings in this case,

  the advisory Sentencing Guidelines ranges for these defendants are much

  higher, with many defendants facing advisory guidelines ranges of thirty years’

  to life imprisonment. Richard Grundy himself faces a mandatory minimum

  sentence of life imprisonment if convicted of Count Two of the Superseding

  Indictment.

           Fifth, publicity regarding the case presents the prospect that the jurors'

  names could become public and expose them to intimidation or harassment.

  Immediately before the arrest of these defendants, the Indianapolis Star ran a

  three-part, front page series detailing the alleged atrocities committed by the

  “Grundy Crew” that were charged during a recent failed state court

  prosecution.

  https://www.indystar.com/story/news/crime/2017/12/14/richard-grundy-

  case-offers-clues-indianapolis-growing-homicide-problem/598346001/;

  https://www.indystar.com/story/news/crime/2017/12/17/how-fake-

  witnesses-exposed-surveillance-operation-unraveled-grundy-murder-

  investigation-indianapolis/920555001/;

  https://www.indystar.com/story/news/crime/2017/12/21/how-bloodshed-

  continued-after-richard-grundy-iii-got-out-jail-indianapolis-

  crime/920644001/. Extensive press coverage also followed the indictments in

  the instant case. 2


  2   This press coverage occurred despite the decision of the United States Attorney’s Office and
                                                    8
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 9 of 12 PageID #: 2434



  https://www.indystar.com/story/news/crime/2017/11/20/richard-grundy-

  indianapolis-crime-us-attorney-fbi-indiana-news-us-marshal/880084001/;

  https://www.indystar.com/story/news/2018/11/25/grundy-crew-meth-

  marijuana-witness-intimidation/1576520002. It is reasonable to believe that

  this media attention will resume both immediately before and during the trial

  in this matter. This media attention will exacerbate the potential threat to

  jurors presiding over this case.

         Based upon the presence of the five factors outlined by the Seventh

  Circuit in Mansoori, the government requests the Court to empanel an

  anonymous jury in this case. The government also requests the Court to take

  reasonable efforts to neutralize any impact that an anonymous jury might have

  on the trial process. The Court will, of course, instruct the jury before selection,

  after selection and before trial, as well as after the trial, that the defendants are

  presumed innocent. The Court should also inform the jury that the use of

  anonymous juries is simply one of a number of procedures used by federal

  courts to avoid contact between jurors and the parties and to ensure that both

  sides receive a fair and impartial determination of the case by the jury.

  Crockett, 979 F.2d at 1217. Further, the Court should conduct an in-depth

  voir dire with respect to the jurors' personal backgrounds. See United States v.

  Barnes, 604 F.2d 121, 137-40 (2d Cir. 1979) (finding that as long as a



  the Federal Bureau of Investigation to refrain from conducting a press conference or press
  briefing after the indictment in this case.
                                                 9
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 10 of 12 PageID #: 2435



   defendant=s substantial rights are protected by voir dire designed to uncover

   bias as to issues in the case and as to the defendant himself, then reasonable

   limitations on the questions should not be disturbed on appeal). The District

   Court could require every prospective juror to complete a written questionnaire

   that inquires into a broad variety of personal information, including the

   quadrant of the city in which the juror resides, their educational history,

   marital status, military service, employment status and work description, their

   spouse's and children's employment, their experience with crime, drugs, and

   law enforcement, and their exposure and reaction to pretrial publicity. See

   United States v. Edmond, 52 F.3d 1080, 1092-1093 (DC Cir. 1995). This

   questionnaire would uncover any potential bias among jurors as to issues in

   the case and as to the defendants charged.

                                      Conclusion

         Based on the foregoing reasons, the government is requesting that the

   Court not disclose to the parties or the public the names, home addresses, or

   places of employment of prospective and empaneled jurors. This limited

   information is not necessary when attempting to glean whether a juror can

   render a fair and impartial verdict. Information regarding the general

   neighborhoods in which the prospective jurors live and the general nature of

   their work is sufficient. The names of prospective jurors, to the extent they

   provide information about ethnicity, are not relevant to meaningful voir dire.



                                           10
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 11 of 12 PageID #: 2436



         Further, the government requests that, from the time each juror be

   directed to enter and exit the building through the rear entrance of the

   courthouse. These measures are necessary to assure the public=s right to a fair

   trial by protecting the jury from interference and intimidation.

         Moreover, as set forth above, those precautions will not deprive the

   defendants of their right to meaningful jury selection, nor diminish the

   presumption of innocence. Here, the burden to any due process claim is slight

   compared to the Court=s interest in safeguarding the integrity of the judicial

   process. Moreover, any burden to due process can be alleviated through a

   proper jury instruction. Most commonly, courts have explained to the jurors

   that their privacy and identities need protection from the media and the

   curious.

         For the reasons set forth above, the government respectfully requests

   that this Court rule in accordance with the arguments made above and

   empanel and anonymous jury. The government further respectfully requests

   that, during the trial and deliberations, the selected jurors be directed to enter

   and exit the courthouse through the rear entrance of the building.

                                         Respectfully submitted,

                                         JOSH J. MINKLER
                                         United States Attorney

                                      By: s/Bradley A. Blackington
                                         Bradley A. Blackington
                                         Senior Litigation Counsel


                                           11
Case 1:17-cr-00222-JMS-TAB Document 671 Filed 06/11/19 Page 12 of 12 PageID #: 2437



                              CERTIFICATE OF SERVICE

         I hereby certify that on June 12, 2019, a copy of the foregoing was filed

   electronically. Notice of this filing will be sent to all parties by operation of the

   Court=s electronic filing system. Parties may access this filing through the

   Court=s system.

                                          s/Bradley A. Blackington
                                          ___________________________
                                          Bradley A. Blackington
                                          United States Attorney=s Office
                                          10 W. Market St., Suite 2100
                                          Indianapolis, IN 46204
                                          Phone: (317) 226-6333
                                          Fax: (317) 226-6125
                                          E-mail: bradley.blackington@usdoj.gov




                                            12
